DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered. 

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/21/2022.
Claims 1-3, 5-11, 13-17, 22 and 24-25 are pending.
Claims 4, 12, 18-21, 23 and 26-32 have been cancelled.

Response to Remarks and Arguments
Applicant’s arguments filed on 06/21/2020 with respect to claims 1-3, 5-11, 13-17, 22 and 24-25 have been considered but they are not persuasive.

The Applicant presented argument that, there nothing in Pourahmadi that teaches or suggests determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on a characteristic of the downlink, and that the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type, as recited in amended independent Claims 1, 9, 17 and 25. (REMARKS, Page 8, Paragraph 4)

The Examiner respectfully disagrees.
 Pourahmadi discloses-
([0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH in another cell. [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission (reduced number of RE for downlink data transmission, which can be interpreted as one characteristics of the downlink) in the serving cell. Indicating downlink is characterized by partial DMRS reception based on DMRS mapping and reduced number of PDSCH from the serving cell due to some of the REs for DMRS is being used by interfering cells).
Therefore, at least Pourahmadi [0088 and 0097] disclosures that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on a characteristic of the downlink, and that the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type, as recited in amended independent Claims 1, 9, 17 and 25.

Accordingly, claim 1 and claims 9, 17 and 25 are rejected.
Dependent claims 2-3, 5-8, 10-11, 13-16, 22 and 24, being dependent on claims 1, 9 and 17, are also rejected for the same reason as above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 9-10, 13-15, 17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US20200112390, of IDS, hereinafter ‘MANOLAKOS’) in view of Pourahmadi et al. (US20160323895, of record, hereinafter ‘POURAHMADI’).
Regarding claim 1, MANOLAKOS teaches a  method of decoding a downlink by a user equipment (UE) (Fig. 11 Operation 1100, [0086] operations 1100 for wireless communications by a user equipment (UE), UE 120 shown in FIGS. 1 and 4), the method comprising:
determining, by the UE, whether a downlink received from a base station is rate matched (Fig. 11, 1106-1108, [0087-0088] At 1106, the UE determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs. See also Fig. 12, 1206, [0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination); and
in response to determining that the downlink is rate-matched (Fig. 11 11006-1108 and Fig. 12, 1206), determining, by the UE, that a rate matching pattern of the downlink is applicable for transmission of a signal ([0070] Rate matching may be performed to achieve different code rates, for example, based on available transmission resources at the transmitting device. Puncturing may be performed to drop one or more information bits. Rate matching may involve … pruning (indicating Rate Matching includes partial transmission due to puncturing or pruning).  [0093] If the TRPs have relatively little (or no) coordination, [0094] the UE may be configured, Port [0,1] may be used for DMRS from TRP1, while port [2,3] may be used for DMRS from TRP2 (indicating a subset of DMRS ports for each TRP). [0096] If the subset of DMRS ports for each TRP are from the same DMRS group, each port may have the same port parameters which may help each TRP with rate matching around potential DMRS transmissions from the other port (a rate matching pattern of the downlink is applicable). [0098] Whether by UE reporting or backhaul communication, each TRP may get signaling of the DMRS ports /DMRS groups/CDM groups which are used by the other TRPs. [0099] each TRP may then be able to rate match their respective PDSCH assuming that the assigning DMRS ports of the remaining TRPs are always transmitting DMRS. A UE may take similar action, to perform rate matching when processing PDSCH transmissions from the multiple TRPs.  [0101] In a second mode, the TRPs can potentially partially overlap in frequency/time. If the UE is signaled this mode (UE gets to determine from the mode signal that downlink is rate matched, did not point out this in Non-Final), the techniques described above may be applied. In other words, gNBs/TRPs and UEs may assume that the PDSCH is rate matched (partial transmission of a signal) in all the PRBs for which a DMRS collision may potentially occur), and
decoding, by the UE, the downlink with a partial transmission of the signal ([0088] At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs. [0101] In a second mode, the TRPs can potentially partially overlap in frequency/time. If the UE is signaled this mode, the techniques described above may be applied. In other words, gNBs/TRPs and UEs may assume that the PDSCH is rate matched (partial transmission of the signal) in all the PRBs for which a DMRS collision may potentially occur).
MANOLAKOS does not explicitly disclose determining, by the UE, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and decoding, by the UE, the downlink with a partial transmission of the reference signal, wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on a characteristic of the downlink, and wherein the  characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating an obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determining, by the UE, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] A first approach may be to not transmit on REs reserved for interference measurement, where the reserved REs are a subset of REs used for DMRS transmission on DMRS ports 7 to 14. However, as they are reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. In order to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell (Pourahmadi [0093, 0094] disclosing 'nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for PDSCH is used or applicable with partial transmission of reference signal – DMRS is applied with rate matching).
[0096] In both the first approach and the more general embodiment, the presence of the reserved REs may be indicated by higher layer signaling such as RRC signaling.
[0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to do rate matching for PDSCH)
[0098] A third approach may be to semi-statically configure a UE to assume a total number of layers of transmission. For example, either 2 or 4 may be configured as the total number of transmission layers. Then the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission. For example, if a total number of transmission layers of 2 is configured, then ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports {9,10} may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission. (UE to do PDSCH rate matching with partial DMRS considering the DMRS ports configuration for serving cell and interfering cell of Fig. 11 as disclosed by [0093, 0098]).
In the above, Pourahmadi disclosing 3 possible approaches that UE may learn from eNBs (see Fig. 3) about DMRS configuration for serving cell and interfering cell, either through RRC signalling, signaled dynamically in DCI, or semi-statically configured. Based on the signalling, UE then apply the partial DMRS transmission in the serving cell and decode PDSCH using rate matching knowing the DMRS configuration and do interference estimation.
Therefore, at least Pourahmadi [0094] or [0097, 0098], with disclosures from [0092, 0093] for further explanation, discloses UE as instructed by eNB, having knowledge of which REs are used for DMRS transmission on the serving and interfering cells, determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal.), and decoding, by the UE, the downlink with a partial transmission of the reference signal ([0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. REs of a DMRS that are not reserved REs may be used for PDSCH transmission.
 [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to decode and rate matching for PDSCH using partial DMRS).
[0098] In a third approach, the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission, ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission (UE to decode PDSCH using rate matching with partial DMRS, as disclosed by Fig. 11, [0093, 0098]),
wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on a characteristic of the downlink (Fig. 11, [0094] FIG. 11 shows (a rate matching, see [0018]) example of this approach where the reserved REs (labeled `nulling REs` in the figure) are not occupied by PDSCH transmissions of the serving cell (nulling REs corresponds to DMRS port REs, indicating partial transmission of the reference signal). 
[0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH (characteristic of the downlink) in another cell (based on a characteristic of the downlink). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell), and
wherein the  characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type ([0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH in another cell. [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission (reduced number of RE for downlink data transmission, which can be interpreted as one characteristics of the downlink) in the serving cell. Indicating downlink is characterized by partial DMRS reception based on DMRS mapping and reduced number of PDSCH from the serving cell due to some of the REs for DMRS is being used by interfering cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 2, the combination of MANOLAKOS and POURAHMADI, specifically  MANOLAKOS teaches in response to determining that the downlink is not rate matched, decoding, by the UE, the downlink with a full transmission of the reference signal (Fig. 13, [0100] In some cases, an indication may exist to swap between various modes. In a first mode, the TRPs be assumed to always be non-overlapping in frequency/time, such as illustrated in FIG. 13 where each TRP is assigned a different PRB. In this case, orthogonal resources are transmitted, and therefore the gNBs do not need to stick in transmitting in a specific subset of DMRS ports (indicating full transmission of the reference signal). In this case, signaling of subset of DMRS ports/CDM port groups /DMRS port group may not be needed. (PDSCH is not punctured or rate matched as illustrated in Fig. 13)).  

Regarding claim 5, the combination of MANOLAKOS and POURAHMADI, specifically MANOLAKOS teaches receiving, by the UE, a schedule for the downlink associated with the reference signal ([0088] the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs).  

Regarding claim 6, MANOLAKOS teaches transmitting, by the UE, an indication that the UE supports the transmission of the reference signal ([0113] the first and second TRPs transmit DMRS on potentially overlapping resources transmitting DMRS subject to one or more constraints. [0116] wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE).
MANOLAKOS does not explicitly disclose transmitting, by the UE, an indication that the UE supports the partial transmission of the reference signal.
POURAHMADI discloses transmitting, by the UE, an indication that the UE supports the partial transmission of the reference signal ([0075] a new UE capability indication may be introduced for a UE with an advanced receiver to indicate how many receive antennas the UE has. Alternatively or additionally, a UE capability indication may be introduced to indicate how many layers a UE can process, including layers intended for the UE and layers of interference that the UE is capable of cancelling. Additionally or alternatively, a capability indication may indicate that a UE can suppress interference from another cell and support signaling that identifies one or more DMRS ports that may be used to transmit on an interfering cell instead of a serving cell.
[0076] A one-bit indication may indicate an advanced receiver with the capability for interference cancellation (obviously 1-bit indication transmitted from UE to eNB, Fig. 3).
[0090] In an embodiment, to support the above concepts, …, one bit may be added in the DCI to indicate transmission on coordinated resources, and some of the entries in Table 1 may then be re-interpreted. Table 2 shows such an example where DMRS ports 7 and 9 are both used for single-layer transmission. The UE may also interpret this as an indication that the REs used for port 7 and port 9 will not be used for data transmission, even when total layer is set as 2.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. REs of a DMRS that are not reserved REs may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell (PDSCH rate matched and decoded using partial DMRS).
 [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell.
Therefore, at least Pourahmadi [0075, 0076, 0094, 0097], with disclosures from Fig. 11, [0090, 0093] for further explanation, discloses UE sends capability information including a ‘1’ bit for interference cancellation capability. Based on the capability information sent, UE then receives DCI indicating coordinated resources for DMRS, resources for DMRS to be not used for PDSCH, does rate matching with for PDSCH using the partial DMRS as shown in Fig . 11. Since the DMRS configuration as illustrated in Fig. 11 and indicated by DCI is in response to UE capability information, it is obvious that UE capability information indication that the UE supports the partial transmission of the reference signal.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 7, MANOLAKOS does not explicitly disclose wherein the determination that the rate matching pattern of the downlink is applicable for partial transmission of the reference signal is further based on a type of the rate matching pattern.  
POURAHMADI discloses wherein the determination that the rate matching pattern of the downlink is applicable for partial transmission of the reference signal is further based on a type of the rate matching pattern ([0094] to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. FIG. 11 shows (a rate matching, see [0018]) example where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating two different rate matching patterns, for two TRPs, of orthogonal DMRS or partial transmission of a reference signal is based on a type of the rate matching pattern using 'nulling REs'). [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of a reference signal is based on another type of the rate matching pattern)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 9, MANOLAKOS teaches an apparatus for decoding a downlink (Fig. 11 Operation 1100, [0086] operations 1100 for wireless communications by a user equipment (UE), UE 120 shown in FIGS. 1 and 4), the apparatus comprising:
a transceiver (Fig. 4 UE 120, Tx MIMO Processor 466, MIMO Detector 456, MOD/DEMOD 454a-454r, [0054] FIG. 4 illustrates example components of UE 120 (as depicted in FIG. 1)); and
a processor (Fig. 4 UE 120, Controller Processor 480) configured to:
determine whether a downlink received from a base station is rate-matched (Fig. 11, 1106-1108, [0087-0088] At 1106, the UE determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs. See also Fig. 12, 1206, [0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), and
in response to determining that the downlink is rate-matched (Fig. 11 11006-1108 and Fig. 12, 1206), determine that a rate matching pattern of the downlink is applicable for transmission of a reference signal (Fig. 11, 1106-1108, [0087-0088] At 1106, the UE determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs. See also Fig. 12, 1206, [0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), and
decode the downlink with a transmission of the reference signal ([0088] At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs. [0101] In a second mode, the TRPs can potentially partially overlap in frequency/time. If the UE is signaled this mode, the techniques described above may be applied. In other words, gNBs/TRPs and UEs may assume that the PDSCH is rate matched (partial transmission of the signal) in all the PRBs for which a DMRS collision may potentially occur).
MANOLAKOS does not explicitly disclose determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and decoding, by the UE, decode the downlink with a partial transmission of the reference signal, wherein the processor is further configured to determine that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal based on a characteristic of the downlink, and wherein the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating an obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] A first approach may be to not transmit on REs reserved for interference measurement, where the reserved REs are a subset of REs used for DMRS transmission on DMRS ports 7 to 14. However, as they are reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. In order to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell (Pourahmadi [0093, 0094] disclosing 'nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for PDSCH is used or applicable with partial transmission of reference signal – DMRS is applied with rate matching).
[0096] In both the first approach and the more general embodiment, the presence of the reserved REs may be indicated by higher layer signaling such as RRC signaling.
[0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to do rate matching for PDSCH)
[0098] A third approach may be to semi-statically configure a UE to assume a total number of layers of transmission. For example, either 2 or 4 may be configured as the total number of transmission layers. Then the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission. For example, if a total number of transmission layers of 2 is configured, then ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports {9,10} may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission. (UE to do PDSCH rate matching with partial DMRS considering the DMRS ports configuration for serving cell and interfering cell of Fig. 11 as disclosed by [0093, 0098]).
In the above, Pourahmadi disclosing 3 possible approaches that UE may learn from eNBs (see Fig. 3) about DMRS configuration for serving cell and interfering cell, either through RRC signalling, signaled dynamically in DCI, or semi-statically configured. Based on the signalling, UE then apply the partial DMRS transmission in the serving cell and decode PDSCH using rate matching knowing the DMRS configuration and do interference estimation.
Therefore, at least Pourahmadi [0094] or [0097, 0098], with disclosures from [0092, 0093] for further explanation, discloses UE as instructed by eNB, having knowledge of which REs are used for DMRS transmission on the serving and interfering cells, determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal.), and decode the downlink with a partial transmission of the reference signal ([0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. REs of a DMRS that are not reserved REs may be used for PDSCH transmission.
 [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to decode and rate matching for PDSCH using partial DMRS).
[0098] In a third approach, the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission, ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission (UE to decode PDSCH using rate matching with partial DMRS, as disclosed by Fig. 11, [0093, 0098]).
 wherein the processor is further configured to determine that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal based on a characteristic of the downlink (Fig. 11, [0094] FIG. 11 shows (a rate matching, see [0018]) example of this approach where the reserved REs (labeled `nulling REs` in the figure) are not occupied by PDSCH transmissions of the serving cell (nulling REs corresponds to DMRS port REs, indicating partial transmission of the reference signal). 
[0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH (characteristic of the downlink) in another cell (based on a characteristic of the downlink). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell), and
wherein the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type ([0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH in another cell. [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission (reduced number of RE for downlink data transmission, which can be interpreted as one characteristics of the downlink) in the serving cell. Indicating downlink is characterized by partial DMRS reception based on DMRS mapping and reduced number of PDSCH from the serving cell due to some of the REs for DMRS is being used by interfering cells).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).
  
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 17, MANOLAKOS teaches a method of allocating a downlink by a base station (Fig. 12, [0089] operations 1200 for wireless communications, performed by a BS/gNB 110 shown in FIGS. 1 and 4), the method comprising:
determining, by the base station, whether a downlink transmitted to a user equipment (UE) is rate matched (Fig. 12, [0090-0091] at 1202, by obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH). At 1204, the first TRP determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs.); and
in response to determining that the downlink is rate-matched ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), determining, by the base station, that a rate matching pattern of the downlink is applicable for transmission of a reference signal ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs), and
allocating, by the base station, to the UE, the downlink with a transmission of the reference signal ([0091] the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs).  
MANOLAKOS does not explicitly disclose determining, by the base station, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and allocating, by the base station, to the UE, the downlink with a partial transmission of the reference signal, wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on a characteristic of the downlink, and wherein the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determining, by the base station, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0076] A one-bit indication may indicate an advanced receiver with the capability for interference cancellation (obviously 1-bit indication transmitted from UE to eNB, Fig. 3).
[0090] In an embodiment, to support the above concepts, …, one bit may be added in the DCI to indicate transmission on coordinated resources, and some of the entries in Table 1 may then be re-interpreted. Table 2 shows such an example where DMRS ports 7 and 9 are both used for single-layer transmission. The UE may also interpret this as an indication that the REs used for port 7 and port 9 will not be used for data transmission, even when total layer is set as 2.
 [0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] A first approach may be to not transmit on REs reserved for interference measurement, where the reserved REs are a subset of REs used for DMRS transmission on DMRS ports 7 to 14. However, as they are reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. In order to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell (Pourahmadi [0093, 0094] disclosing 'nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for PDSCH is used or applicable with partial transmission of reference signal – DMRS is applied with rate matching).
[0096] In both the first approach and the more general embodiment, the presence of the reserved REs may be indicated by higher layer signaling such as RRC signaling.
[0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to do rate matching for PDSCH)
[0098] A third approach may be to semi-statically configure a UE to assume a total number of layers of transmission. For example, either 2 or 4 may be configured as the total number of transmission layers. Then the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission. For example, if a total number of transmission layers of 2 is configured, then ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports {9,10} may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission. (disclosing PDSCH rate matching with partial DMRS considering the DMRS ports configuration for serving cell and interfering cell of Fig. 11 as disclosed by [0093, 0098]).
In the above, Pourahmadi disclosing 3 possible approaches that UE may learn from eNBs (see Fig. 3) about DMRS configuration for serving cell and interfering cell, either through RRC signalling, signaled dynamically in DCI, or semi-statically configured. Based on the signalling, UE then apply the partial DMRS transmission in the serving cell and decode PDSCH using rate matching knowing the DMRS configuration and do interference estimation.
Therefore, at least Pourahmadi [0094] or [0097, 0098], with disclosures from [0092, 0093] for further explanation, discloses UE as instructed by eNB, having knowledge of which REs are used for DMRS transmission on the serving and interfering cells, determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal.), and
allocating, by the base station, to the UE, the downlink with a partial transmission of the reference signal ([0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. REs of a DMRS that are not reserved REs may be used for PDSCH transmission.
 [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to decode and rate matching for PDSCH using partial DMRS).
[0098] In a third approach, the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission, ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission (UE to decode PDSCH using rate matching with partial DMRS, as disclosed by Fig. 11, [0093, 0098]),
wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on a characteristic of the downlink (Fig. 11, [0094] FIG. 11 shows (a rate matching, see [0018]) example of this approach where the reserved REs (labeled `nulling REs` in the figure) are not occupied by PDSCH transmissions of the serving cell (nulling REs corresponds to DMRS port REs, indicating partial transmission of the reference signal). 
[0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH (characteristic of the downlink) in another cell (based on a characteristic of the downlink). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell), and
wherein the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type ([0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH in another cell. [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission (reduced number of RE for downlink data transmission, which can be interpreted as one characteristics of the downlink) in the serving cell. Indicating downlink is characterized by partial DMRS reception based on DMRS mapping and reduced number of PDSCH from the serving cell due to some of the REs for DMRS is being used by interfering cells).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 22, MANOLAKOS teaches receiving, from the UE, an indication that the UE supports the transmission of the reference signal ([0113] the first and second TRPs transmit DMRS on potentially overlapping resources transmitting DMRS subject to one or more constraints. [0116] wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE).
MANOLAKOS does not explicitly disclose an indication that the UE supports the partial transmission of the reference signal.  
POURAHMADI discloses an indication that the UE supports the partial transmission of the reference signal ([0075] a UE capability indication may be introduced to indicate how many layers a UE can process, including layers intended for the UE and layers of interference that the UE is capable of cancelling. [0076] A one-bit indication may indicate an advanced receiver (obviously 1-bit indication transmitted from UE to eNB, Fig. 3). [0094] REs of a DMRS that are not reserved REs may be used for PDSCH transmission (partial transmission of DMRS). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (obviously, UE indication of multi-layer processing also indicate the support for partial transmission by the UE, as illustrated in Fig. 11 rate matching for partial DMRS transmission on DMRS REs). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 25, MANOLAKOS teaches an apparatus for allocating a downlink (Fig. 12, [0089] operations 1200 for wireless communications, performed by a BS/gNB 110 shown in FIGS. 1 and 4), the apparatus comprising:
a transceiver (Fig. 4 BS 110, Tx MIMO Processor 430, MIMO Detector 436, MOD/DEMOD 432a-432t, [0054] FIG. 4 illustrates example components of BS 110 (as depicted in FIG. 1)); and
a processor (Fig. 4 BS 110, Controller Processor 440) configured to:
determine whether a downlink transmitted to a user equipment (UE) is rate matched (Fig. 12, [0090-0091] at 1202, by obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH). At 1204, the first TRP determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs), and
in response to determining that the downlink is rate-matched ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), determine that a rate matching pattern of the downlink is applicable for transmission of a reference signal ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs), and
allocate, to the UE, the downlink with a transmission of the reference signal ([0091] the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs).  
MANOLAKOS does not explicitly disclose determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and allocate, to the UE, the downlink with a partial transmission of the reference signal, wherein the processor is further configured to determine that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal based on a characteristic of the downlink, and wherein the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0076] A one-bit indication may indicate an advanced receiver with the capability for interference cancellation (obviously 1-bit indication transmitted from UE to eNB, Fig. 3).
[0090] In an embodiment, to support the above concepts, …, one bit may be added in the DCI to indicate transmission on coordinated resources, and some of the entries in Table 1 may then be re-interpreted. Table 2 shows such an example where DMRS ports 7 and 9 are both used for single-layer transmission. The UE may also interpret this as an indication that the REs used for port 7 and port 9 will not be used for data transmission, even when total layer is set as 2.
 [0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] A first approach may be to not transmit on REs reserved for interference measurement, where the reserved REs are a subset of REs used for DMRS transmission on DMRS ports 7 to 14. However, as they are reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. In order to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell (Pourahmadi [0093, 0094] disclosing 'nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for PDSCH is used or applicable with partial transmission of reference signal – DMRS is applied with rate matching).
[0096] In both the first approach and the more general embodiment, the presence of the reserved REs may be indicated by higher layer signaling such as RRC signaling.
[0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to do rate matching for PDSCH)
[0098] A third approach may be to semi-statically configure a UE to assume a total number of layers of transmission. For example, either 2 or 4 may be configured as the total number of transmission layers. Then the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission. For example, if a total number of transmission layers of 2 is configured, then ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports {9,10} may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission. (disclosing PDSCH rate matching with partial DMRS considering the DMRS ports configuration for serving cell and interfering cell of Fig. 11 as disclosed by [0093, 0098]).
In the above, Pourahmadi disclosing 3 possible approaches that UE may learn from eNBs (see Fig. 3) about DMRS configuration for serving cell and interfering cell, either through RRC signalling, signaled dynamically in DCI, or semi-statically configured. Based on the signalling, UE then apply the partial DMRS transmission in the serving cell and decode PDSCH using rate matching knowing the DMRS configuration and do interference estimation.
Therefore, at least Pourahmadi [0094] or [0097, 0098], with disclosures from [0092, 0093] for further explanation, discloses UE as instructed by eNB, having knowledge of which REs are used for DMRS transmission on the serving and interfering cells, determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal.), and
allocate, to the UE, the downlink with a partial transmission of the reference signal ([0092] Different groups of DMRS ports may be signaled to the UE of interest in the UE's downlink grant for the UE's PDSCH demodulation.
[0093] An issue that may arise in supporting the interference cancellation disclosed herein is rate matching. In an embodiment, one or more of several approaches may be used to address this issue.
[0094] reserved for interference measurement, REs of DMRSs not assigned to the PDSCH of the UE are not occupied by the PDSCH as they would typically be, and the PDSCH is rate matched assuming that the reserved REs are not available for PDSCH transmission. REs of a DMRS that are not reserved REs may be used for PDSCH transmission.
 [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. (i.e. Pourahmadi disclosing [0093, 0097] Partial DMRS transmission on serving cell indicated by DCI and UE to decode and rate matching for PDSCH using partial DMRS).
[0098] In a third approach, the UE may assume that the REs used for corresponding DMRS ports are not used for the UE's PDSCH transmission, ports {7,8} may be used, and the UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission. If a total number of transmission layers of 4 is configured, then the UE may assume that all 24 REs reserved for ports {7,8,9,10} are not available for the UE's PDSCH transmission (UE to decode PDSCH using rate matching with partial DMRS, as disclosed by Fig. 11, [0093, 0098]),
wherein the processor is further configured to determine that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal based on a characteristic of the downlink (Fig. 11, [0094] FIG. 11 shows (a rate matching, see [0018]) example of this approach where the reserved REs (labeled `nulling REs` in the figure) are not occupied by PDSCH transmissions of the serving cell (nulling REs corresponds to DMRS port REs, indicating partial transmission of the reference signal). [0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH (characteristic of the downlink) in another cell (based on a characteristic of the downlink). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell), and
wherein the characteristic of the downlink includes at least one of a processing time and a demodulation reference signal mapping type ([0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH in another cell. [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission (reduced number of RE for downlink data transmission, which can be interpreted as one characteristics of the downlink) in the serving cell. Indicating downlink is characterized by partial DMRS reception based on DMRS mapping and reduced number of PDSCH from the serving cell due to some of the REs for DMRS is being used by interfering cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US20200112390, of IDS, hereinafter ‘MANOLAKOS’) in view of Pourahmadi et al. (US20160323895, of record, hereinafter ‘POURAHMADI’) and with further in view of CHENG, Y. (US20190379506, of record, hereinafter ‘CHENG’).
Regarding claim 8, MANOLAKOS does not explicitly disclose receiving, by the UE, an indication of rate matching patterns that incur partial transmission of the reference signal, wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE.  
POURAHMADI discloses receiving, by the UE, an indication of rate matching patterns that incur partial transmission of the reference signal ([0094] FIG. 11 shows (a rate matching, see [0018]) example the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating two different rate matching patterns, for two TRPs, of orthogonal DMRS or partial transmission of a reference signal is based on a type of the rate matching pattern using 'nulling REs'. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).
The combination of MANOLAKOS and POURAHMADI are silent about wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE.
In an analogous art, CHENG teaches wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE ([0067] an RRC message from a BS includes multiple rate match pattern configurations (See also Fig. 8A, [0115]). When a UE receives the DCI including a rate matching indicator indicating a particular one of the rate match pattern configurations, the UE may identify, perform a rate matching procedure based on the particular rate match pattern configuration to identify at least one radio resource unavailable for a PDSCH on which a DL signal is transmitted by the particular TRP. [0118] the UE may receive the first DL DCI on the CORESET#1 and does not receive any DL DCI on the CORESET#2. The rate matching indicator in the first DL DCI may be set with a value of "10", which indicates the rate match pattern#2 (e.g., the rate match pattern#2 804). the TCI-state contained in the first DL DCI may include "CRI#0 and CRI#2". Hence, the UE may perform rate matching on the PDSCH of the DMRS port group#1 scheduled by the first DL DCI, the TCI-RS-set indicated by the TCI-state includes two different DL RSs, each DL RS is for one of the two DMRS port groups (e.g., the DMRS port group#0 and the DMRS port group#1) (It is obvious that scheduling of DMRS port group#1 indicates partial transmission of DMRS and rate matching accordingly). [0119] DCI value “11”, UE may perform rate matching on the PDSCH of the DMRS port group#0 and the DMRS port group#1 scheduled by the first DL DCI on the CORESET#1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of selective rate matching pattern of CHENG to the system of MANOLAKOS and POURAHMADI in order to take the advantage of a method for improved mechanism for multi-TRP transmission (CHENG: [0004]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US20200112390, of IDS, hereinafter ‘MANOLAKOS’) in view of Pourahmadi et al. (US20160323895, of record, hereinafter ‘POURAHMADI’) and with further in view of Wang et al. (US 20200092061 A1, hereinafter ‘WANG’).
Regarding claim 3, MANOLAKOS does not explicitly disclose wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is further based on a radio resource control state of the UE.
POURAHMADI teaches wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is further based on a radio resource control state of the UE (Fig. 11, [0094] FIG. 11 shows (a rate matching, see [0018]) example of this approach where the reserved REs (labeled `nulling REs` in the figure) are not occupied by PDSCH transmissions of the serving cell (nulling REs corresponds to DMRS port REs, indicating partial transmission of the reference signal). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (UE in RRC connected mode for DCI reception as obvious). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell (determining partial transmission of the DMRS pattern in RRC connected state based on DMRS transmission from other TRP)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).
MANOLAKOS and POURAHMADI do not explicitly disclose transmission of the reference signal is further based on a radio resource control state of the UE.
In an analogous art, WANG teaches transmission of the reference signal is further based on a radio resource control state of the UE ([0289] Optionally, for the data channel used to transmit the RMSI, the paging, the message 3, the RAR, and/or the like, the data channel scheduled by the DCI before the radio resource control (RRC) connected mode is entered, or the data channel scheduled by the DCI scrambled based on the RMSI-RNTI, the SI-RNRI, the P-RNTI, or the RA-RNTI, the DMRS RE overhead value may be predefined on the UE, or may be notified by the base station.[0290] Optionally, a same DMRS RE overhead value or different DMRS RE overhead values may be predefined for different data channels.[0291] For example, for uplink data scheduling, that the DMRS RE overhead value is 6 may be predefined; and for downlink data scheduling, that the DMRS RE overhead value is 4 may be predefined. [0292] Optionally, a DMRS RE overhead configured on UE for a data channel scheduled after the RRC connected mode is entered and/or a data channel scheduled by DCI scrambled based on a C-RNTI may be predefined on the UE, or may be notified by the base station).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of notifying DMRS RE for DMRS transmission to the system of MANOLAKOS and POURAHMADI in order to take the advantage of a method for determining the quantity of REs occupied by the DMRS (WANG: [0005]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413